Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 08/24/2021 but claims the benefit of US continuation 16852029 filed on 2020/04/17 and US continuation 16261212 filed on 2019/01/29  and US continuation 14723299 filed on 2015/05/27 and U.S. provisional application number 62129672 filed on 2015/03/06.
Double Patenting
3.       Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 11132909 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
4.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.       Claims 1-5, 7-8, 10-13 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (U.S. 2008/0088508) in view of Peter (U.S. 5,785,281).

               Regarding claim 1, Smith discloses a method for detecting unmanned aerial vehicles (UAVs) in a sensitive security area (Abstract, system has capability to track and identify, in real time, various aircraft and objects including Unmanned Aerial Vehicles (UAVs), Unmanned Combat Aerial Vehicles (UCAVs), and Micro Aerial Vehicles (MAVs)), the method comprising: scanning, with a plurality of scanning apparatuses, a region of airspace associated with the sensitive security area, each scanning apparatus comprising one or more directional Radio Frequency (RF) antennae, each of the scanning apparatuses having different locations (para 57, determine a frequency-difference-of-arrival thereby establishing a track or tracks for the object or objects, and updating each track on a predetermined periodic basis), at least one of the scanning apparatuses being connected with a moveable vehicle (para 60, detecting and extracting target information using a series of samples within a passive coherent locations system);
receiving first radio frequency signals emitted by a first UAV at the scanning apparatuses, a frequency of the first radio frequency signals being a downlink frequency of the first UAV (para 69, sensor track based on the same or different frequency bands, including terrestrial and satellite based radio), the first radio frequency signals being downlink signals generated by the first UAV to communicate with a first device controlling the first UAV, the scanning apparatuses being independent from generation of the first radio frequency signals (para 57, determine frequency-difference-of-arrival thereby establishing a track or tracks for object or objects, and updating each track on a predetermined periodic basis).
Smith specifically fails to disclose processing, based on an angular relationship between the locations of the scanning apparatuses and the first UAV, the first radio frequency signals to determine a first location of the first UAV.
In analogous art, Peter discloses processing, based on an angular relationship between the locations of the scanning apparatuses and the first UAV, the first radio frequency signals to determine a first location of the first UAV (col. 1, lines 36-45, using antenna elevation angle, azimuth angle, and range, is able to determine point at which drone is located, col. 1, lines 47-57, line-of-sight contact with antennas so that drone's position can be determined using triangulation techniques. Uplink commands and downlink telemetry data provided using RF link between ground station and drone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of apparatus using passive coherent techniques for tracking aircraft, aerial vehicles, disclosed by Smith to use preprogrammed control computer to provide for fully automatic operation of the vehicle  as taught by Peter to use automatic operation of the vehicle when the learning autopilot is engaged, the position information stored in the memory is compared to actual position information received from the position estimation system during the automatic flight from flight information stored in the memory [Peter, col. 2, lines 45-60].
Regarding claim 2, Smith discloses the method of claim 1, further comprising: providing the first radio frequency signals to a display device, the display device being configured to process the first radio frequency signals to cause display of video associated with a camera associated with the first UAV (para 57, determine a frequency-difference-of-arrival establishing tracks for object or objects, and updating each track on a predetermined periodic basis, and forwarding track to system's processing unit for display, system use one or more of FM radio, Digital video Broadcast Terrestrial (DVB-T))).
Regarding claim 3, Smith discloses the method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further directional RF antennae (para 70, correlation of system for aircraft tracking and aircraft identification is made using ADS-B, multilateration, broadband passive emitter tracking, SSR, primary radar, and PCL); 
receiving, at the aircraft-mounted scanning apparatus, radio frequency signals corresponding to an uplink frequency of the first UAV (Abstract, system and technique is described which has the capability to track and identify, in real time, various aircraft and objects including Unmanned Aerial Vehicles (UAVs), Unmanned Combat Aerial Vehicles (UCAVs), and Micro Aerial Vehicles (MAVs). The system uses a combination of techniques including conventional automatic dependent surveillance broadcast (ADS-B), transponder multilateration, broadband emitter multilateration, primary and secondary radar, and passive coherent location); and 
processing, based on an angular relationship between the location of the aircraft-mounted scanning apparatus and a source of the further radio frequency signals, the further radio frequency signals to determine a first location of the source of the further radio frequency signals, the source of the further radio frequency signals being associated with an operator of the first UAV (para 13-14, A pulsed signal is transmitted and the time taken for the pulse to travel to the object and back allows the range of the object to be determine,  signals from transmitters for a proper determination of a target position, as shown in FIG. 1).
Regarding claim 4, Smith discloses the method of claim 3, wherein the uplink frequency is in a range of 1850-1990 MHz or 824-894 MHz (prar 19, system is a PCL sensor that can exploit GSM signals, currently in the 900 MHz band, but may also be able to use the 900 MHz and 1800 MHz bands simultaneously).
Regarding claim 5, Smith discloses the method of claim 1, wherein at least one of the scanning apparatuses is mounted on a stationary observation tower (para 69, system mounted on a plurality of masts having all or a subset equipped with sensors, and each sensor may track based on same or different frequency bands, including terrestrial and satellite based radio).
Regarding claim 7, Smith discloses the method of claim 1, wherein processing the first radio frequency signals to determine the first location of the first UAV (Abstract, system has capability to track and identify, in real time, various aircraft and objects including Unmanned Aerial Vehicles (UAVs), Unmanned Combat Aerial Vehicles (UCAVs), and Micro Aerial Vehicles (MAVs)) comprises: 
determining a signal strength associated with the first radio frequency signals at each of the scanning apparatuses (para 97, FIG. 4, reference signal antenna 1000 passes various reference signals to signal conditioner 1010. The beam forming antenna 1015 passes reflected signals through beam former 1010 to signals conditioner 1030); 
generating, using the signal strength, first data indicating an angular relationship between the locations of the scanning apparatuses and the first UAV (para 58,  reflected from a target. The target signals and the reference signals are correlated in a signals processing unit using a database of a priori illuminator signals to discriminate between reference signals and target signals); 
processing, using the locations of the scanning apparatuses, the first data to determine the first location of the first UAV (para 13-14, A pulsed signal is transmitted and the time taken for the pulse to travel to the object and back allows the range of the object to be determine,  signals from transmitters for a proper determination of a target position, as shown in FIG. 1).
Regarding claim 8, Smith discloses the method of claim 1, further comprising: determining a second location of the first UAV; and determining, using the first and second location of the first UAV, a velocity of the first UAV (para 83, transmitter and one receiver employed or target state (position, heading, velocity) be derived from measurement set of bi-static range).
Regarding claim 10, Smith discloses a system for detecting unmanned aerial vehicles (UAVs) in a sensitive security area (Abstract, system has capability to track and identify, in real time, various aircraft and objects including Unmanned Aerial Vehicles (UAVs), Unmanned Combat Aerial Vehicles (UCAVs), and Micro Aerial Vehicles (MAVs)), the system comprising: a plurality of scanning apparatuses, each scanning apparatus comprising an array of one or more directional antennae configured to receive radio frequency signals having a designated frequency (para 57, determine a frequency-difference-of-arrival thereby establishing a track or tracks for the object or objects, and updating each track on a predetermined periodic basis), the array of directional antennae having a spatial configuration, at least one of the scanning apparatus being connected with a moveable vehicle (para 60, detecting and extracting target information using a series of samples within a passive coherent locations system), each scanning apparatus being configured to: 
receive radio frequency signals associated with one or more UAVs, a frequency of each radio frequency signal being a downlink frequency of a corresponding UAV (para 69, sensor track based on the same or different frequency bands, including terrestrial and satellite based radio); 
determine a signal strength associated with each of the radio frequency signals; and generate, using the signal strength and the spatial configuration, data indicating an angular relationship between a location one of the plurality of scanning apparatuses and the corresponding UAV (para 57, determine frequency-difference-of-arrival thereby establishing a track or tracks for object or objects, and updating each track on a predetermined periodic basis, Abstract, system has capability to track and identify, in real time, various aircraft and objects including Unmanned Aerial Vehicles (UAVs), Unmanned Combat Aerial Vehicles (UCAVs), and Micro Aerial Vehicles (MAVs)).
Smith specifically fails to disclose one or more processors in communication with each of the scanning apparatuses, the one or more processors operable to: receive data from at least two of the plurality of scanning apparatuses; process, using locations of the at least two ground data terminals, the data from the at least two scanning apparatuses to determine a location of a first UAV; track both the UAV and the second UAV.
In analogous art, Peter discloses one or more processors in communication with each of the scanning apparatuses, the one or more processors operable to: receive data from at least two of the plurality of scanning apparatuses; process, using locations of the at least two ground data terminals, the data from the at least two scanning apparatuses to determine a location of a first UAV; track both the UAV and the second UAV (col. 1, lines 36-45, using antenna elevation angle, azimuth angle, and range, is able to determine point at which drone is located, col. 1, lines 47-57, line-of-sight contact with antennas so that drone's position can be determined using triangulation techniques. Uplink commands and downlink telemetry data provided using RF link between ground station and drone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of apparatus using passive coherent techniques for tracking aircraft, aerial vehicles, and other objects disclosed by Smith to use preprogrammed control computer to provide for fully automatic operation of the vehicle  as taught by Peter to use automatic operation of the vehicle when the learning autopilot is engaged, the position information stored in the memory is compared to actual position information received from the position estimation system during the automatic flight from the flight information stored in the memory [Peter, col. 2, lines 45-60].
Regarding claim 11, Smith discloses the system of claim 10, the one or more processors being further operable to: provide the first radio frequency signals to a display device, the display device being configured to process the first radio frequency signals to cause display of video associated with a camera associated with the first UAV (para 57, determine a frequency-difference-of-arrival establishing tracks for objects, and updating track on predetermined periodic basis, forwarding track to system's processing unit for display, system use FM radio, Digital video Broadcast Terrestrial (DVB-T)).
Regarding claim 12, Smith discloses the system of claim 10, the system further comprising: an aircraft-mounted scanning apparatus comprising one or more further directional Radio Frequency (RF) antennae (para 70, correlation of system for aircraft tracking and aircraft identification is made using a number of sources including ADS-B, multilateration, broadband passive emitter tracking, SSR, primary radar, and PCL), the aircraft mounted scanning apparatus being configured to: 
scan a region of ground space associated with the sensitive security area, and receive radio frequency signals corresponding to an uplink frequency of the first UAV; and the one or more processors (Abstract, system and technique is described which has the capability to track and identify, in real time, various aircraft and objects including Unmanned Aerial Vehicles (UAVs), Unmanned Combat Aerial Vehicles (UCAVs), and Micro Aerial Vehicles (MAVs). The system uses a combination of techniques including conventional automatic dependent surveillance broadcast (ADS-B), transponder multilateration, broadband emitter multilateration, primary and secondary radar, and passive coherent location) being further operable to:
 process, based on an angular relationship between the location of the aircraft-mounted scanning apparatus and a source of the further radio frequency signals, the further radio frequency signals to determine a first location of the source of the further radio frequency signals, the source of the radio frequency signals being associated with an operator of the first UAV (para 13-14, A pulsed signal is transmitted and the time taken for the pulse to travel to the object and back allows the range of the object to be determine,  signals from transmitters for a proper determination of a target position, as shown in FIG. 1).
Regarding claim 13, Smith discloses the system of claim 10, wherein at least one of the scanning apparatuses is mounted on a stationary observation tower (para 69, system mounted on a plurality of masts having all or a subset equipped with sensors, and each sensor may track based on same or different frequency bands, including terrestrial and satellite based radio).
Regarding claim 15, Smith discloses a computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions configured to cause: 
scanning, with a plurality of scanning apparatuses, a region of airspace associated with a sensitive security area each scanning apparatus (Abstract, system has capability to track and identify, in real time, various aircraft and objects including Unmanned Aerial Vehicles (UAVs), Unmanned Combat Aerial Vehicles (UCAVs), and Micro Aerial Vehicles (MAVs)) comprising one or more directional Radio Frequency (RF) antennae (para 57, determine a frequency-difference-of-arrival thereby establishing a track or tracks for the object or objects, and updating each track on a predetermined periodic basis), each of the scanning apparatuses having different locations, at least one of the scanning apparatuses being connected with a moveable vehicle (para 60, detecting and extracting target information using a series of samples within a passive coherent locations system); 
processing first radio frequency signals emitted by a first UAV at the scanning apparatuses, a frequency of the first radio frequency signals being a downlink frequency of the first UAV (para 69, sensor track based on the same or different frequency bands, including terrestrial and satellite based radio, para 57, determine frequency-difference-of-arrival thereby establishing a track or tracks for object or objects, and updating each track on a predetermined periodic basis).
Smith specifically fails to disclose processing, based on an angular relationship between the locations of the scanning apparatuses and the first UAV, the first radio frequency signals to determine a first location of the first UAV.
In analogous art, Peter discloses processing, based on an angular relationship between the locations of the scanning apparatuses and the first UAV, the first radio frequency signals to determine a first location of the first UAV (col. 1, lines 36-45, using antenna elevation angle, azimuth angle, and range, is able to determine point at which drone is located, col. 1, lines 47-57, line-of-sight contact with antennas so that drone's position can be determined using triangulation techniques. Uplink commands and downlink telemetry data provided using RF link between ground station and drone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of apparatus using passive coherent techniques for tracking aircraft, aerial vehicles, and other objects disclosed by Smith to use preprogrammed control computer to provide for fully automatic operation of the vehicle  as taught by Peter to use automatic operation of the vehicle when learning autopilot is engaged, position information stored in the memory is compared to actual position information received from position estimation system during automatic flight from flight information stored in the memory [Peter, col. 2, lines 45-60].
Regarding claim 16, Smith discloses the computer program product of claim 15, the program code including further instructions configured to cause: providing the first radio frequency signals to a display device, the display device being configured to process the first radio frequency signals to cause display of video associated with a camera associated with the first UAV (para 57, determine a frequency-difference-of-arrival establishing tracks for object or objects, and updating each track on a predetermined periodic basis, and forwarding track to system's processing unit for display, system use FM radio, Digital video Broadcast Terrestrial (DVB-T))).
Regarding claim 17, Smith discloses the computer program product of claim 15, the program code including further instructions configured to cause: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further directional Radio Frequency (RF) antennae (para 70, correlation of system for aircraft tracking and aircraft identification is made using a number of sources including ADS-B, multilateration, broadband tracking, SSR, primary radar, and PCL); 
processing, at the aircraft-mounted scanning apparatus, radio frequency signals corresponding to an uplink frequency of the first UAV (Abstract, system and technique is described which has the capability to track and identify, in real time, various aircraft and objects including Unmanned Aerial Vehicles (UAVs), Unmanned Combat Aerial Vehicles (UCAVs), and Micro Aerial Vehicles (MAVs). The system uses a combination of techniques including conventional automatic dependent surveillance broadcast (ADS-B), transponder multilateration, broadband emitter multilateration, primary and secondary radar, and passive coherent location); and 
processing, based on an angular relationship between the location of the aircraft-mounted scanning apparatus and a source of the further radio frequency signals, the further radio frequency signals to determine a first location of the source of the further radio frequency signals, the source of the further radio frequency signals being associated with an operator of the first UAV (para 13-14, A pulsed signal is transmitted and the time taken for pulse to travel to object and back allows range of object to be determine,  signals from transmitters for a proper determination of a target position, as shown in FIG. 1).
Regarding claim 18, Smith discloses the computer program product of claim 17, wherein the uplink frequency is in a range of 1850-1990 MHz or 824-894 MHz (para 19, system is a PCL sensor that can exploit GSM signals, currently in the 900 MHz band, but may also be able to use the 900 MHz and 1800 MHz bands simultaneously)..
Regarding claim 19, Smith discloses the computer program product of claim 15, wherein at least one of the scanning apparatuses is mounted on a stationary observation tower (para 69, system mounted on a plurality of masts having all or a subset equipped with sensors, and each sensor may track based on same or different frequency bands, including terrestrial and satellite based radio).
8.       Claims 6, 9, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (U.S. 2008/0088508) in view of Peter (U.S. 5,785,281) and further in view of Breed (U.S. 20080094212 A1).
Regarding claim 6, Smith and Peter fails to disclose the method of claim 4, wherein the sensitive security area is a region including a portion of the US-Mexico border.
In analogous art, Breed discloses the computer program product of claim 15, wherein the sensitive security area is a region including a portion of the US-Mexico border (Fig. 27-28, Para 410-412).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of apparatus using passive coherent techniques for tracking aircraft, aerial vehicles, and other objects disclosed by Smith and Peter to use transmission signal which would contain either a location or an identification number of the device, the authorities would know where the border infraction was occurring as taught by Breed to use plurality of sensors arranged proximate to the border 130 to determines location and thus would transmit its location in each transmission with data about a condition being sensed, measured or detected [Breed, paragraph 0412].
Regarding claim 9, Smith and Peter fails to disclose the method of claim 1, wherein the first UAV has a weight of 10 pounds or less.
In analogous art, Breed discloses the method of claim 1, wherein the first UAV has a weight of 10 pounds or less (Para 124, determining the weight and weight distribution, para 342, weight sensors that measure the total weight of the cargo, para 365, monitoring gross vehicle weight).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of apparatus using passive coherent techniques for tracking aircraft, aerial vehicles, and other objects disclosed by Smith and Peter to use transmission signal which would contain either a location or an identification number of the device, the authorities would know where the border infraction was occurring as taught by Breed to use sensors that measure the weight and system monitoring changes in the weight distribution and condition is transmitted to the monitoring facility [Breed, paragraph 0342].
Regarding claim 14, Smith and Peter fails to disclose the system of claim 13, wherein the sensitive security area is a region including a portion of the US-Mexico border.
In analogous art, Breed discloses the computer program product of claim 15, wherein the sensitive security area is a region including a portion of the US-Mexico border (Fig. 27-28, Para 410-412).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of apparatus using passive coherent techniques for tracking aircraft, aerial vehicles, and other objects disclosed by Smith and Peter to use transmission signal which would contain either a location or an identification number of the device, the authorities would know where the border infraction was occurring as taught by Breed to use plurality of sensors arranged proximate to the border 130 to determines location and thus would transmit its location in each transmission with data about a condition being sensed, measured or detected [Breed, paragraph 0412].
Regarding claim 20, Smith and Peter fails to disclose the computer program product of claim 15, wherein the sensitive security area is a region including a portion of the US-Mexico border.
In analogous art, Peter discloses the computer program product of claim 15, wherein the sensitive security area is a region including a portion of the US-Mexico border (Fig. 27-28, Para 410-412).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of apparatus using passive coherent techniques for tracking aircraft, aerial vehicles, and other objects disclosed by Smith and Peter to use transmission signal which would contain either a location or an identification number of the device, authorities would know where border infraction was occurring as taught by Breed to use sensors arranged proximate to the border to determines location and thus would transmit its location in each transmission with data about a condition being sensed, measured or detected [Breed, para 0412].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689